     Case 1:20-cv-00690-NONE-EPG Document 6 Filed 08/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10                                                       Case No. 1:20-cv-00690-NONE-EPG
      PHILLIP SANDERS,
11                                                       ORDER GRANTING PLAINTIFF’S
                         Plaintiff,
12                                                       MOTION FOR EXTENSION OF TIME
                v.
13                                                       (ECF No. 5)
      V. LAI, et al,
14
                         Defendants.
15

16

17          Plaintiff, Phillip Sanders, is proceeding pro se and in forma pauperis in this civil rights
18   action pursuant to 42 U.S.C. § 1983. Plaintiff requests additional time to file an amended
19   complaint. (ECF No. 5.) The Court finds good cause for, and will accordingly grant, the extension

20   of time.

21          IT IS ORDERED that Plaintiff shall either file an amended complaint, or notify the Court

22   that he wishes to stand on his complaint, no later than September 7, 2020.

23
     IT IS SO ORDERED.
24

25      Dated:       August 3, 2020                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
